              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00319-MR


JIMMY LOWERY,                   )
                                )
              Plaintiff,        )
                                )
vs.                             )                ORDER
                                )
McDOWELL COUNTY SUPERIOR        )
COURT, MELISSA ADAMS, RONDA )
DOBSON, and LEANNA LYNCH,       )
                                )
              Defendants.       )
_______________________________ )


      THIS MATTER is before the Court on initial review of the Plaintiff’s

Second Amended Complaint [Doc. 21]. The Plaintiff is proceeding in forma

pauperis. [Doc. 15].

I.    BACKGROUND

      The Plaintiff, who is proceeding pro se, is a prisoner of the State of

North Carolina. On September 17, 2018, the United States District Court for

the Eastern District of North Carolina docketed a letter from the Plaintiff as a

civil rights complaint pursuant to 42 U.S.C. § 1983. [Doc. 1]. On November

6, 2018, the Eastern District transferred the case to this Court, where venue

is proper. [Doc. 5].



        Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 1 of 9
      On November 13, 2018, this Court1 entered an Order directing the

Plaintiff to either file an application to proceed without prepayment of fees or

pay the filing fee of $400.00. [Doc. 7]. The Court further directed the Plaintiff

to submit his complaint on the form approved for use in this Court. [Id.]. The

Plaintiff subsequently filed an application to proceed without prepayment of

fees and an Amended Complaint. [Docs. 8, 9]. In his Amended Complaint,

the Plaintiff named as Defendants: the McDowell County Superior Court;

McDowell County Superior Court Clerk Melissa Adams; Assistant Clerk of

McDowell County Superior Court Ronda Dobson; and court reporter Leanna

Lynch. [Doc. 9].

        In his Amended Complaint, the Plaintiff alleged that in August 2018,

he mailed a “Motion for Preparation of a Stenographic Transcript” to the

McDowell County Superior Court Clerk, Melissa Adams, for filing. [Doc. 9 at

5]. The Plaintiff asserted that he needed to obtain the transcript of his guilty

plea hearing in order to help him prepare a motion for appropriate relief

(“MAR”) in which he could challenge his state criminal conviction. [Id.]. The

Plaintiff alleged that Adams “did not file [his] motion” but instead “handed it


1The Honorable Frank D. Whitney, United States District Judge, presiding. This matter
was subsequently reassigned to the undersigned.


                                          2



         Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 2 of 9
down to” Assistant Clerk of Court Ronda Dobson. [Id.]. The Plaintiff alleged

that Dobson2 did not file his motion either, but instead provided him with the

name and address of the court reporter, Leanna Lynch. [Id. at 5-6]. The

Plaintiff alleged that Lynch “has not got[ten] back with” him about his request

despite multiple attempts to reach her. [Id.].

      Based on these allegations, the Plaintiff claimed that he had been

denied his constitutional rights of due process and access to the courts. [Id.

at 7]. He asserted that the Defendants’ actions have caused him “a lot of

emotional distress,” and that such actions “can possibly hinder [him] getting

into Court to challenge [his] wrongful verdict of guilty, which can hurt [his]

chances of getting [his] conviction over turned.” [Id. at 8]. For relief, the

Plaintiff sought a “mandatory injunction” requiring the McDowell County

Superior Court to file his motion and to prepare the transcript of his guilty

plea hearing free of charge. [Id. at 9]. He also requested that his MAR be

“accepted and entered” and that he be granted a change of venue

(presumably for any future criminal proceedings). [Id.].




2The Plaintiff alleges that Dobson is his daughter’s aunt, and that Dobson “hates [his]
guts” and “doesn’t want [him] out of prison.” [Id. at 5, 10].
                                             3



         Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 3 of 9
      On initial review, the Court noted that the Plaintiff had failed to make

any plausible assertion that the failure to file his motion was the result of any

“affirmative abuse of governmental power” necessary to show an intentional

or deliberate deprivation of his constitutional rights. [Id. at 5-6]. Additionally,

the Court noted that the Plaintiff had failed to allege any specific injury

resulting from the alleged deprivation. [Id. at 6]. For these reasons, the

Court concluded that the Plaintiff had failed to state a claim against any

Defendant and gave him thirty (30) days to file a Second Amended

Complaint correcting these deficiencies. [Id. at 7]. The Plaintiff filed his

Second Amended Complaint on October 30, 2020. [Doc. 21].

      In his Second Amended Complaint, the Plaintiff reasserts the same

allegations against the Defendants. [Doc. 21 at 5-8]. He additionally alleges

that the Defendants’ refusal to process and/or file his motion constitutes “an

abuse of power and [was] intentionally deliberate.” [Id.]. He further contends

that the Defendants’ failure to file his motion and/or provide him the

requested materials “prevents him from filing an MAR or state habeas

petition, based on newly found evidence.” [Id. at 6].




                                        4



        Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 4 of 9
II.    STANDARD OF REVIEW

       Because the Plaintiff is proceeding in forma pauperis, the Court must

review the Complaint to determine whether it is subject to dismissal on the

grounds that it is “(i) frivolous or malicious; (ii) fails to state a claim on which

relief may be granted; or (iii) seeks monetary relief against a defendant who

is immune from such relief.” 28 U.S.C. § 1915(e)(2)(B); see 28 U.S.C. §

1915A (requiring frivolity review for prisoners’ civil actions seeking redress

from governmental entities, officers, or employees).

       In its frivolity review, the Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).    However, the liberal construction requirement will not permit a

district court to ignore a plaintiff’s clear failure to allege facts in his complaint

which set forth a claim that is cognizable under federal law. Weller v. Dep’t

of Soc. Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,
                                         5



          Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 5 of 9
and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999).

      As the Court previously noted [Doc. 20 at 4-5], the intentional or

deliberate interference with a prisoner’s right of access to the courts may

give rise to a civil rights claim under § 1983. See Pink v. Lester, 52 F.3d 73,

75 (4th Cir. 1995). Whether stated as a due process violation under the

Fourteenth Amendment or as a denial of access to the courts in violation of

the First Amendment, a claim based on the refusal to file a pleading must

allege intentional or deliberate behavior: mere negligent conduct is not

sufficient to state a claim for a constitutional violation. Id. at 74; see also

Daniels v. Williams, 474 U.S. 327, 330 (1986) (holding that due process

violation requires showing of “affirmative abuse of power”) (citing Parratt v.

Taylor, 451 U.S. 527, 548-49 (1981)).

      Here, the Plaintiff alleges that Defendant Adams did not file his motion,

but rather passed it onto Defendant Dobson, an assistant clerk of court. The

Plaintiff alleges that Dobson intentionally did not file his motion but instead

provided him with the contact information for Defendant Lynch, the court

reporter. The Plaintiff then alleges that Defendant Lynch did not respond to

his multiple attempts to contact her. He then alleges in a conclusory manner

that the Defendants’ actions were deliberately indifferent and an abuse of
                                      6



        Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 6 of 9
power. The Defendant still has not made any plausible allegation that the

failure to file his motion was the result of an intentional or deliberate

deprivation of his constitutional rights. It is not enough for a plaintiff to merely

recite the elements of a cause of action. See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (“A pleading that offers labels and conclusions or a formulaic

recitation of the elements of a cause of action will not do.”) (citation and

internal quotation marks omitted). Plaintiff alleges that Defendant Adams

delegated the responsibility of addressing Plaintiff’s transcript order to

another official.   That does not plausibly state a claim for a deliberate

deprivation of rights. Notwithstanding Plaintiff’s allegations of Defendant

Dobson’s motive for interfering with Plaintiff’s rights, Plaintiff alleges that

Defendant Dobson provided Plaintiff with the means by which he could

proceed with the prosecution of his MAR. Therefore, Plaintiff fails to state a

claim against Defendant Dobson for denial of access. As for Defendant

Lynch, Plaintiff alleges no facts whereby her actions can plausibly be

considered a deliberate abuse of power. As such, the claims Plaintiff seeks

to assert against each of the Defendant fail of their own merits. Accordingly,

the Court concludes that the Plaintiff has failed to state a claim for the

deprivation of his constitutional rights by any of the named Defendants.


                                         7



        Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 7 of 9
      Additionally, in order to state a claim for denial of access to the courts,

the Plaintiff must allege a specific injury resulting from the alleged

deprivation. Lewis v. Casey, 518 U.S. 343, 349 (1996). “The Plaintiff must

make specific allegations as to the actual injury sustained.”          Sykes v.

Huggins, No. 4:08-03937-RBH, 2009 WL 250103, at *3 (D.S.C. Jan. 29,

2009). Here, the Plaintiff states, in a conclusory manner, that the alleged

failure to file his motion has prevented him from filing an MAR or state

habeas petition “based on newly found evidence.” [Doc. 21 at 8]. However,

any information contained within the plea transcript would not, by its nature,

constitute newly discovered evidence. The Plaintiff still fails to make specific

allegations to support his contention that the deprivation of the requested

transcript has precluded him from initiating any post-conviction proceedings.

As such, the Plaintiff has failed to properly allege the existence of a specific

injury resulting from the Defendants’ actions.

IV.   CONCLUSION

      For all these reasons, the Court concludes that the Plaintiff has failed

to state a claim against any Defendant. Accordingly, this action is hereby

dismissed with prejudice. See Green v. Wells Fargo Bank, N.A., 790 F.

App’x 535, 536 (4th Cir. 2020).


                                       8



        Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 8 of 9
    IT IS, THEREFORE, ORDERED that this action is hereby DISMISSED

WITH PREJUDICE.

    The Clerk of Court is respectfully directed to terminate this civil action.

    IT IS SO ORDERED.


                     Signed: November 23, 2020




                                         9



      Case 1:18-cv-00319-MR Document 22 Filed 11/23/20 Page 9 of 9
